 

Exhibit 10.4



 



SECOND AMENDMENT TO LICENSE AND SUPPLY AGREEMENT

 

This SECOND AMENDMENT TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is
entered into as of May 4, 2015, by and between Nephros, Inc., a Delaware
corporation (“Nephros”), and Medica S.p.A. (“Medica”), and sometimes referred to
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A.           Nephros and Medica are parties to that certain License and Supply
Agreement entered into as of April 23, 2012, as amended as of April 10, 2013
(collectively, the “Agreement”), whereby the Parties agreed to an exclusive
supply arrangement for the Medica Products and Nephros Products.

 

B.           The Parties have agreed to make certain amendments to the Agreement
relating to the scope of the Territory, certain minimum purchase requirements
and royalties on certain Medica Products.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties agree as
follows:

 

1.           Territory. Notwithstanding Section 2.5 of the Agreement, the
Parties agree that Italy shall be excluded from the Territory for the duration
of the Term.

 

2.           2015 Minimum Purchase Requirement. Section 3.2 of the Agreement is
hereby amended to provide that the total minimum amount of purchases by Nephros
from Medica for calendar year 2015 shall be €1,000,000.

 

3.           Individual Water Purifier Royalties. Section 4.2 of the Agreement
shall be amended and restated in its entirety, as follows:

 

“4.2           Royalties. As further consideration for the license and other
rights granted to Nephros under this Agreement, for the period beginning on
April 23, 2014 through and including December 31, 2022 (the “Royalty Term”), in
addition to any payments set forth in this Section 4, Nephros shall pay to
Medica a royalty at the rate of 3% of Net Sales, subject to reduction as set
forth in Section 5.6. Notwithstanding the foregoing, in the event Nephros
sub-licenses to a Third Party its right to market and sell its Individual Water
Purifier (also known as HydraGuard) products, then no such royalty shall be owed
to Medica solely with respect to Net Sales of such Individual Water Purifier
products, and in lieu thereof, Medica shall charge a fee of €2.00 for each unit
of Individual Water Purifier product that is Supplied by Medica pursuant to
Section 5 of this Agreement.”

 

4.           Pricing Summary. Notwithstanding anything to the contrary contained
in the Agreement, the parties agree that for purposes of Section 5.8 of the
Agreement the terms of pricing for supply of Individual Water Purifier
(HydraGuard) products shall be as set forth on Schedule B attached hereto.

 



 1 

 

 

5.           No Further Amendment. Except as expressly modified hereby, the
Agreement remains in full force and effect. In the event that any provision of
this Amendment, or any provision of the Agreement as amended hereby, is or
becomes legally ineffective, this shall not affect the validity of the remaining
provisions hereof or thereof, and in lieu of the invalid provisions, the Parties
shall agree upon a valid provision that approaches best the commercial purposes
of the intended provision.

 

6.           Counterparts; Facsimile Signatures. This Amendment may be executed
in multiple counterparts, all of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.

 

7.           Capitalized Terms. Capitalized terms used but not otherwise defined
in this Amendment shall have the meanings ascribed to such terms in the
Agreement.

 

IN WITNESS WHEREOF, each Party has executed this Amendment as of the date first
set forth above.

 



NEPHROS, INC. MEDICA S.p.A.         By: /s/ Daron Evans   By: /s/ Luciano
Fecondini     Daron Evans   Luciano Fecondini   Chief Executive Officer   Chief
Executive Officer



 

 

 2 

 

 

Schedule B

 

Medica HydraGuard Pricing Agreement Summary


Medica per filter (ex-works Medolla):

 

- price includes cost for Medica (DDP-Medolla) for the accessories (straw, flush
ports, bite-valve, etc.), assuming current cost of 6 euro

 

- price includes Medica’s tooling investment paid back with 5 euro overcharge on
the first 100k filters

 

Quantities1 Price to Nephros Ex Works Medolla (€) Fixed price royalty (€)
Investment (€) Medica  (€) Accessories DDP Medolla (€)2 0 to 50k 47 2 5 34 6 50k
to 100k (-10%) 43 2 5 30.6 5.4 more than 100k (-15%) 37 2 0 28.9 5.1

 

 

Notes:

 

1.Quantities are cumulative and are not on yearly bases. Full price to be paid
for the first 50k, and decreasing after.

 

2.Accessories cost is based on original low volume price of 6 Euro, discounts
are estimated using 10% and 15% volume discount, however much larger discounts
are possible with large volumes.  Medica will adjust the total cost based on the
decrease of accessories cost to encourage support in lowering accessories cost. 
Accessories are currently provided to Medica by Nephros.

 





 Schedule B 

